*606MEMORANDUM **
Mario Humberto Borquez, an Arizona state prisoner, appeals pro se from the district court’s summary judgment in favor of defendants, and its order denying Borquez’s motion to compel discovery, in his 42 U.S.C. § 1983 action alleging constitutional violations arising from an assault by his cellmate. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review discovery issues for abuse of discretion, United States v. Kitsap Physicians Serv., 314 F.3d 995, 1000 (9th Cir.2002), and summary judgment de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994), and we affirm.
The district court did not abuse its discretion when it denied without prejudice Borquez’s motion to compel disclosure of the addresses of non-party former Arizona Department of Corrections officers Black and Schriber, where the only issues before the court at that time were Eleventh Amendment immunity and qualified immunity. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.2002) (affirming district court’s denial of motion to compel where disputed evidence was “only minimally relevant” to plaintiffs case).
Furthermore, Borquez failed to take the district court’s advice to refile his motion to compel discovery after Josie James filed her cross-motion for summary judgment. See Barcamerica Int’l USA Trust v. Tyfield Importers, Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002) (‘We have made clear that we generally will not consider on appeal from the grant or denial of summary judgment matters that are not first affirmatively brought to the attention of the district court.”).
The district court did not err when it then granted summary judgment after determining that James responded reasonably to Borquez’s requests. See Farmer v. Brennan, 511 U.S. 825, 844, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (“[Pjrison officials who actually knew of a substantial risk to inmate health or safety may be found free from liability if they responded reasonably to the risk, even if the harm ultimately was not averted.”).
Borquez’s remaining contentions are not persuasive.
We deny as moot Borquez’s request for copies of court documents.
AFFIRMED.

 This disposition is not appropriate For publication and is not precedent except as provided by 9th Cir. R. 36-3.